Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Zepnick on 02/03/2022.

The application has been amended as follows: 


Claims:
1.	(Currently Amended) A food preparation appliance comprising:
a housing defining a processing zone;
a processing mechanism at least partially positioned within the processing zone, the processing mechanism including a conveyor;
a thermal element positioned within the processing zone, the thermal element including at least one of a heating element and a cooling element;
[[an]] a first arm positioned outside of the housing and extending laterally across a first portion of the conveyor located outside of an inlet of the processing zone; 
a second arm positioned outside of the housing and extending laterally across a second portion of the conveyor located outside of an outlet of the processing zone; 
a first sensor positioned external to the processing zone of the housing along the first arm, the first sensor positioned to monitor the first portion of the conveyor located outside first portion of the conveyor and prior to the food product entering into the processing zone to be processed by the food preparation appliance; 
a second sensor positioned external to the processing zone of the housing along the second arm, the second sensor positioned to acquire post-processing data regarding post-processing characteristics of the food product after processing; and
a controller having programmed instructions:
receive the identifying data from the first sensor;
identify a type of the food product based on the identifying data; and
automatically set a predefined operating parameter of at least one of the processing mechanism and the thermal element to provide target processing of the food product based on the type and the identifying characteristics.
2.	(Original) The food preparation appliance of Claim 1, wherein the target processing includes at least one of a target amount of cooking, heating, warming, toasting, cooling, and freezing of the food product.
3.	(Previously Presented) The food preparation appliance of Claim 1, wherein the food preparation appliance is at least one of a line conveyor oven, a conveyor toaster, a toaster, a toaster oven, an oven, and a microwave oven.
4.	(Original) The food preparation appliance of Claim 1, wherein the predefined operating parameter includes at least one of a processing time, a temperature of the thermal element, and a speed of the processing mechanism.
5.	(Original) The food preparation appliance of Claim 1, wherein the identifying characteristics of the identifying data include at least one of a size, a weight, a temperature, a shape, a color, a texture, a nutrition content, and a number of portions of the food product entering the food preparation appliance.
6.	(Canceled) 
7.	(Currently Amended) The food preparation appliance of Claim 1, 
8.	(Currently Amended) The food preparation appliance of Claim 1, further comprising a third sensor positioned to acquire processing data regarding processing characteristics of the food product during processing, and wherein the controller has programmed instructions to adaptively adjust the predefined operating parameter during processing of the food product in response to the processing data indicating that the food product is being processed too slowly or too quickly.
9.	(Currently Amended) The food preparation appliance of Claim 1, wherein 
10.	(Currently Amended) The food preparation appliance of Claim 5, wherein the first sensor includes a scale positioned to weigh the food product to acquire at least a portion of the identifying data.
11.	(Currently Amended) The food preparation appliance of Claim 5, wherein the first sensor includes at least one of a scanner and a camera positioned to acquire at least a portion of the identifying data.
12.	(Original) The food preparation appliance of Claim 11, wherein the at least one of the scanner and the camera has an infrared imaging capability that facilitates acquiring the temperature of the food product.
13.	(Currently Amended) The food preparation appliance of Claim 5, wherein the first sensor includes a temperature sensor positioned to acquire at least a portion of the identifying data.

15.	(Previously Presented) The food preparation appliance of Claim 1, wherein the controller has programmed instructions to provide a message on a user interface in response to being unable to identify the type of the food product with a requisite amount of accuracy, the message providing two or more possible options for the type of the food product for selection by an operator, and wherein the user interface is at least one of directly coupled to the controller and wirelessly coupled to the controller.
16.	(Currently Amended) The food preparation appliance of Claim 1, wherein the controller has programmed instructions to:
detect that at least one of the first sensor and the second sensor is dirty or otherwise obscured; and 
provide an indication on a user interface to notify an operator that cleaning of the at least one of the first sensor and the second sensor is needed;
wherein the user interface is at least one of directly coupled to the controller and wirelessly coupled to the controller.
17.	(Currently Amended) A food preparation appliance comprising:
a housing defining an inlet, an outlet, and a processing zone between the inlet and the outlet;
a conveyor configured to move food products from the inlet, through the processing zone, and to the outlet;
a plurality of sensors , the plurality of sensors including:
a first sensor positioned proximate the inlet of the housing and along a lateral side of the conveyor or along a first cantilever arm extending laterally across the conveyor;
a second sensor positioned within the processing zone; and
a third sensor positioned proximate the outlet of the housing and along a lateral side of the conveyor or along a second cantilever arm extending laterally across the conveyor; 
a heating element positioned within the processing zone, wherein at least one of (i) the conveyor includes a plurality of independently controllable conveyors arranged side-by-side and (ii) the heating element includes a plurality of independently controllable heating elements; and 
a controller having programmed instructions to:
receive the data from the plurality of sensors 
track the plurality of food products based on the data as the plurality of food products are moved through the processing zone simultaneously by the conveyor; and
variably control operation of at least one of the conveyor and the heating element based on the tracking to facilitate variably processing the plurality of food products as the plurality of food products are moved through the processing zone simultaneously by the conveyor.
18.	(Currently Amended) The food preparation appliance of Claim 17, wherein each of the plurality of sensors 
19.	(Previously Presented) The food preparation appliance of Claim 18, wherein the data includes characteristics regarding the food product including at least one of a size, a weight, a temperature, a shape, a color, a texture, a nutrition content, and a number of portions of the food products.
20.	(Currently Amended) A food preparation appliance comprising:
a housing defining an inlet, an outlet, and a processing zone between the inlet and the outlet;

a heating element positioned within the processing zone;
a first sensor positioned proximate the inlet of the housing and along a lateral side of the conveyor or along a first cantilever arm extending laterally across the conveyor, the sensor configured acquire pre-processing data regarding pre-processing characteristics of a food product to be processed by the food preparation appliance;
a second sensor positioned within the processing zone that is configured to acquire processing data regarding in-process characteristics of the food product;
a third sensor 
a controller having programmed instructions to:
receive the pre-processing data from the first sensor;
identify a type of the food product based on the pre-processing data;
automatically set an operating parameter of at least one of the conveyer and the heating element for target processing of the food product based on the type;
receive the processing data from the second sensor regarding the in-process characteristics of the food product;
adaptively adjust the operating parameter during processing of the food product in response to the in-process characteristics indicating that the food product is being processed too slowly or too quickly;
receive the post-processing data from the third sensor regarding the post-processing characteristics of the food product; and
adjust the operating parameter based on the post-processing characteristics of the food product for future processing of a similar food product.

Reasons for Allowance
The prior art of record fails to teach or make obvious the particular combination of features and arrangement required by the independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762                 

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762